IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                   Docket Nos. 45084/45085

STATE OF IDAHO,                                )   2017 Unpublished Opinion No. 662
                                               )
       Plaintiff-Respondent,                   )   Filed: December 14, 2017
                                               )
v.                                             )   Karel A. Lehrman, Clerk
                                               )
LANCE ALAN MOLYNEUX,                           )   THIS IS AN UNPUBLISHED
                                               )   OPINION AND SHALL NOT
       Defendant-Appellant.                    )   BE CITED AS AUTHORITY
                                               )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Deborah A. Bail, District Judge.

       Appeal from judgments of conviction and sentences, dismissed.

       Eric D. Fredericksen, State Appellate Public Defender; Kimberly A. Coster,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                 and HUSKEY, Judge
                  ________________________________________________

PER CURIAM
       These cases are consolidated on appeal. Lance Alan Molyneux pled guilty to possession
of a controlled substance, Idaho Code § 37-2732(c), and burglary, I.C. § 18-1401. The district
court imposed concurrent unified sentences of seven years with two years determinate,
suspended the sentences, and placed Molyneux on probation. Subsequently, Molyneux admitted
to violating his probation and the district court revoked probation, executed the underlying
sentences, and retained jurisdiction. Molyneux appeals, contending that the district court abused
its discretion in retaining jurisdiction rather than ordering execution of his sentences as he
requested.


                                               1
       We need not address the merits of Molyneux’s argument because the issue is moot.
Under the mootness doctrine:
       This Court may dismiss an appeal when it appears that the case involves only a
       moot question. A case becomes moot when the issues presented are no longer
       live or the parties lack a legally cognizable interest in the outcome. A case is
       moot if it presents no justiciable controversy and a judicial determination will
       have no practical effect upon the outcome.
State v. Manzanares, 152 Idaho 410, 419, 272 P.3d 382, 391 (2012). According to the Idaho
Department of Correction’s Offender Search, of which we take judicial notice, Molyneux was
released on probation on December 4, 2017. It is clear that no matter our decision on the merits
of this case, Molyneux will no longer be under the retained jurisdiction of the district court,
meaning any decision on the merits of the issue on appeal would have no practical effect. Thus,
we conclude the issue is moot.
       Accordingly, Molyneux’s appeal from the judgments of conviction and sentences is
dismissed.




                                               2